DETAILED ACTION
Application 16/819349, “APPARATUS COMPRISING MANGANESE-COBALT SPINEL OXIDE/CARBON CATALYST”, was filed with the USPTO on 3/16/20 and claims priority from a provisional application filed on 3/15/19. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action on the merits is in response to communication filed on 6/1/20.  

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the close prior art includes the following references which teach various fuel cells or membrane electrode assemblies comprising cathode catalyst which is comparable to that claimed such as including MnxCo3-xO4 on a carbon support:
Manthiram (US 2017/0098843) may be the closest prior art and teaches an anion exchange fuel cell comprising a cathode which may include as cathode catalyst a metal oxide such as MnxCo3-xO4 on a carbon support (paragraphs [0011-0012]), wherein the metal oxide may be in the form of particles having 2 nm to 50 nm size (paragraph [0013]), the oxide providing 40 to 45 wt% of the catalyst (paragraph [0012]) and the power density may be as high as 0.4 W/cm2
Ovshinsky (US 2004/0247988) teaches a polymer electrolyte membrane [PEM] fuel cell comprising fuel cell catalyst made of metal oxides such as cobalt-manganese oxide (paragraph [0037]) in the form of 0.5 to 50 nm nanoclusters (paragraph [0038]) on carbon support (paragraph [0045]).  The nanoclusters imply internal pores such as illustrated in Figure 1, but Ovshinsky does not fairly teach that the pore size should be constrained to 1 to 5 nm;
Khurana (US 2018/0248202) teaches spinel MCO material (paragraph [0046]) used in an air side electrode of a solid oxide fuel cell;
Liu (US 2009/0130502) teaches a fuel cell catalyst comprising pores of 2 to 4 nm (paragraph [0308]), but the catalyst is not a metal oxide and specifically is not MnxCo3-xO4;
Pak (US 2006/0263288) teaches a catalyst for a fuel cell comprising a catalyst supported on carbon, wherein the carbon support may include pores of 2 to 20 nm diameter (paragraph [0029]), but the pores are part of the carbon support not the catalytic material and the catalytic material is generally a metallic material, not a metal oxide (paragraph [0051]);
Liang (LIANG, Yongye et al., “Covalent Hybrid of Spinel Manganese - Cobalt Oxide and Graphene as Advanced Oxygen Reduction Electrocatalysts,” Journal of the American Chemical Society, Vol 134, 20102, pp. 3517-3523) teaches manganese cobalt oxide on graphene catalyst for fuel cell cathode, wherein the catalyst particles may be in the form of 5 nm nanocrystals (Results and Discussion Section), but does not teach the nanocrystals having 1-5 nm pores;
Ge (GE, Xiaoming et al., “Dual-Phase Spinel MnCo2O, and Spinel MnCo20./Nanocarbon Hybrids for Electrocatalytic Oxygen Reduction and Evolution,” ACS Applied Materials & Interfaces, Vol. 6, 2014, pp. 12684-12691.) teaches MCO or CMO catalyst on carbon nanotube or graphene, metal air battery [Introduction], with 30 to 60 nm catalyst particles (p.12686), but the particles appear dense as in Figure 1a.

As noted above, the close prior art considered alone or in combination does not fully teach or suggest the claimed invention.  Particularly, the prior art tends to suggest either dense catalyst material with low or no pore size or a higher pore size having a range approaching the full size of the claimed particles, and does not teach or suggest the catalyst particles comprising MnxCo3-xO4 nanoparticles of 5 to 100 nm size, and specifically comprising pores of 1-5 nm size.  Claim 1 further claims a peak power density of at least 0.8 W/cm2 at a current density of 2.0 A/cm2, which is a higher power density than that reported by Manthiram as described above, while applicant’s specification reports that the claimed power density is higher than values achieved in comparable prior art fuel cell devices which utilize different catalyst materials, with the inventive catalysts providing surprising results in terms of improved catalytic activity (e.g. applicant’s paragraph [0038-0039]; published paragraphs [0040-0041]).
Thus, the closest prior art discovered in the search fails to teach or fairly suggest applicant’s invention as described in claim 1.  Accordingly, claim 1 and claims 2-19 which are dependent thereon are found to be allowable. 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH R SMITH whose telephone number is (571)270-7005.  The examiner can normally be reached on Mon-Fri: 9 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 



/JEREMIAH R SMITH/Primary Examiner, Art Unit 1723